department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil ’s dollar_figure-00 legend state c date d for-profit e g third party m amount n amount dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below facts you provide foreclosure related_services you incorporated on d as a non-profit corporation under c law your articles of incorporation articles state that the specific purpose for which you were formed is we are not for profit organization that helps distressed home home owners -- we modify exsisting home loans of people that are going through a forclosure and are about to lose their homes your bylaws provide that you are organized exclusively for charitable scientific and education purposes and your purpose is to support and conduct non-partisan research education and informational activities to increase public awareness of mortgage modification to contribute to child protection agencies and contribute to animal abuse organizations your form_1023 application initial submission did not include any narrative details regarding your activities and operations your application shows that you have three directors who are to receive annual compensation_for serving as directors you indicated you will make grants to child protection agencies and to national and or local animal humane societies you also provided projected financial information for your first three years indicating revenue and expenses you provided additional information that shows you do not actually represent clients during the mortgage loan modification process but rather promote and sell proprietary web-based software of an unrelated for- profit company that enables clients to represent themselves in the modification process you indicated that your time and funds are spent on addressing inquiries from potential clients and then directing and assisting those that qualify to the software program for self-directed loan modification you promote your services on your website by asking why pay attorneys thousands of dollars your activities also include training clients in the use of the software and providing ongoing technology support for its use clients are often obtained through paid referrals and leads you explained your step-by-step counseling and modification process as follows w e work with individuals and families who wish to apply to their lender for a loan modification we offer them a web based software program where they can enter all the required information to apply for a loan modification once they have entered their information our processor will review the file online we read the hardship letter to make sure it makes sense we review the income and expenses to be sure all information is entered correctly once everything is good we email the necessary documents for the client to print and prepare their modification package to submit to the lender you currently have counselors no information related to their educational backgrounds or training has been provided counselors and clients generally have contact only once however you may provide additional assistance if needed you do not limit your counseling to any particular class of individuals stating that w e will help anyone that is in need of assistance all potential clients are evaluated through a phone call to the number listed on the website and the completion of a one-page intake form to determine if a client qualifies for your services you evaluate debt to income assets available credit liquid holdings length of employment family size etc you state that if a counselor determines that even with modification the homeowner can’t possibly afford to continue with a mortgage a client would not qualify and therefore would not be offered the software for purchase you estimate you will have to clients per month you provided the following estimates regarding the number of clients that have qualified for your services thus far non-qualified clients qualified clients big_number big_number you have not applied for funding and or training courses from any government sources you will not offer any educational programs stating that t here are no workshops or other such activities planned at this time you do not require clients to attend any continuing educational programs qualified clients pay an upfront non-refundable licensing fee of m for_the_use_of the do it yourself loan modification software tools a software license agreement was submitted the agreement describes the web tools provided to your clients as follows v v v v v v financial management component walks clients thru process financial calculators debt to income ratio total expense ratio etc financial statement creator creates personal financial statement letter management system creates correspondence document manager uploads documents secure online account encrypts information the creator and owner of the software is e which is owned by g g is unrelated to your directors you did not indicate any income from fees initially but later disclosed that you will receive a portion of fees charged by the unrelated for-profit for sale of its proprietary web-based software for each m fee received e is paid and you are paid this is your main source of support compensation_for counselors is based on a percentage of the funding you receive for software placement licensing the counselors are not employees but are subcontractors paid a stipend based upon the overall production of the company rather than individual production the stipends are estimated to be n per year you later modified your compensation projections to indicate two of your directors are officers of the organization and the only salaried employees although you have yet to compensate either director officer each will make around seven times n per year no information is provided regarding the roles and duties and or job descriptions of the compensated employees to determine the reasonableness of the stated compensation per your first year financial report you had total revenue of more than dollar_figure and expenses of more than dollar_figure the majority of revenue came from loan mod fees which provided of revenue and do it yourself kits which provided of revenue loan mod fees refers to clients making payments over time for use of software and do it yourself kits refers to your one-time payments received for use of the software the majority of expenses were for subcontractors counselors and information_technology information_technology is the expense for training and support of counselors and clients to use the software the financial report did not indicate any grants or similar amounts paid you submitted year-to-date actual financial information for your second year which showed revenue and expenses of over one million dollars each the majority over of the revenue came from do it yourself kits the majority of expenses was for subcontractors counselors and leads and data expenses leads and data expenses were for paid referrals described as contact information fees the year-to-date financial information did not indicate any grants or similar amounts paid you stated you may waive the m fee based on hardship medical bills health reasons job change etc you stated that of your big_number clients did not pay the full price average reduction of and clients paid no fee there is no evidence of this fee waiver or fee reduction policy on your website or promotional materials in an attempt to clarify your fee waiver policy you were asked if you have or will refuse to provide services to a consumer due to the inability of the consumer to pay you stated that we will work with anyone that does not have the ability but we refuse to work with people that do not have the willingness to pay you later clarified that the waiver is granted for crucial hardship medical bills health reasons job change move demotion etc and is expected to be granted daily law sec_501 of the internal_revenue_code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations states that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations states it is necessary for an organization to establish that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i provides credit_counseling_services tailored to the specific needs and circumstances of consumers ii makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors iii provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating b the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan c the organization establishes and implements a fee policy which-- i requires that any fees charged to a consumer for services are reasonable ii allows for the waiver of fees if the consumer is unable to pay and iii except to the extent allowed by state law prohibits charging any fee based in whole or in part on a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan d at all times the organization has a board_of directors or other governing body-- i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees f the organization receives no amount for providing referrals to others for debt_management_plan_services and pays no amount to others for obtaining referrals of consumers sec_501 of the code defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or iii a combination of the activities described above sec_501 of the code defines for purposes of sec_501 the term debt_management_plan_services to mean services related to the repayment consolidation or restructuring of a consumer’s debt and to include the negotiation with creditors of lower interest rates the waiver or reduction of fees and the marketing or processing of debt management plans rey rul 1961_2_cb_112 held that a nurses’ association which maintains an employment registry primarily for the employment of members is not entitled to exemption as a charitable_organization under sec_501 in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt under sec_501 of the code in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes 477_f2d_340 4th cir cert_denied 413_us_910 provides a decision upheld by the u s circuit_court of appeals finding that operating for the benefit of private parties constitutes a substantial nonexempt purpose in consumer credit counseling service of alabama inc v united_states u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational consumer credit counseling service of alabama was an umbrella organization made up of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a debt management plan approximately percent of a professional counselor's time was applied to the debt management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the debt management plan this fee was waived in instances when payment of the fee would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs as such the community and education counseling assistance programs were the agencies’ primary activities the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way an incidental amount of their revenue was from service fees thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts were virtually identical and the law was identical to those in consumer credit counseling service of alabama inc v united_states discussed immediately above in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover while to some extent the fees charged reflected ability to pay it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in easter house v united_states ci ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court found that the health-related services were merely incidental to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 92_tc_1053 concerned a school that trained individuals for careers as political campaign professionals the court held that the organization did not exclusively serve purposes described in sec_501 of the code because it operated on a partisan basis thereby serving private interests more than incidentally the court found that the organization was created and funded by persons affiliated with a particular political_party and that most of the organization's graduates worked in campaigns for that party's candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party's candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferring of benefits on disinterested persons who are not members of a charitable_class may serve a private interest within the meaning of sec_1_501_c_3_-1gi of the regulations in international postgraduate medical foundation v commissioner tcmemo_1989_36 the court held that an organization that had the substantial nonexempt purpose of benefiting a related for-profit travel agency from which it purchased travel services did not qualify for exemption under sec_501 in 950_f2d_365 7th cir the u s court_of_appeals for the seventh circuit upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial nonexempt commercial purpose the court found that the organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for an exempt_purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not exempt under sec_501 because it was not organized and operated exclusively for educational or charitable purposes and impermissibly served private interests the organization was formed by an individual with experience selling debt management plans dmps the founder and his spouse were the only members of the organization’s board_of directors the organization did not have any meaningful educational program or materials to provide to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization’s overall activities the court held that the organization's purposes were not educational because its activities are primarily structured to market determine eligibility for and enroll individuals in dmps its purposes are not to inform consumers about understanding the cause of and devising personal solutions to consumers' financial problems or to consider the particular knowledge of individual callers about managing their personal finances the tax_court also held that the organization's purposes were not charitable because tits potential customers are not members of a charitable_class that are benefited in a 'non-select manner’ creditors because they will be turned away unless they meet the criteria of the participating the tax_court further held the organization would operate for the private interests of its founder because the founder and his spouse were the only directors the founder was the only officer and employee and his compensation was based in part on the organization’s dmp sales activity levels the organization was a family-controlled business that he personally would run for financial gain using his past professional experience marketing dmps and managing a dmp call center the court further held that the organization’s principal activity of providing dmp services which were only provided if approved by a caller’s creditors furthered the benefit of the private interests of creditors as well finally the tax_court held that the facts in consumer credit counseling service of alabama v united_states u s t c d d c stand in stark contrast because the sale of dmps is the primary reason for solution plus's existence and its charitable and educational_purposes are at best minimal application of law sec_501 of the code sets forth two main tests for an organization to be recognized as exempt as specified in sec_1_501_c_3_-1 of the regulations in order to qualify for tax-exemption an organization must be both organized and operated exclusively for purposes described in sec_501 you fail both tests organizational_test to demonstrate that it is organized exclusively for exempt purposes thus satisfying the organizational_test an organization must have a valid purpose clause as described in sec_1_501_c_3_-1 of the regulations a valid purpose clause limits the organization’s purposes to one or more exempt purposes and does not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes your articles of incorporation do not limit your purposes to one or more exempt purposes therefore you do not have a valid purpose clause sec_1_501_c_3_-1 of the regulations states that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose your articles do not ensure that upon dissolution assets will be dedicated to an exempt_purpose therefore you do not have a valid dissolution clause consequently you are not organized for exempt purposes operational_test sec_1_501_c_3_-1 of the regulations provides that an to satisfy the c operational_test an organization must establish that it is operated exclusively for one or more exempt purposes organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code as clarified in b s w group inc v commissioner under the operational_test the purpose towards which an organization’s activities are directed and not the nature of the activities themselves is ultimately dispositive of the organization’s right to be classified as a sec_501 organization your activities are not directed exclusively toward one or more exempt purposes you are not operated exclusively for educational or charitable purposes your operations have a substantial non- exempt commercial purpose which also shows evidence of inurement and private benefit in addition your operations do not meet the requirements described in sec_501 of the code no exclusively educational_purposes your activities demonstrate that you do not operate exclusively for educational_purposes within the meaning of sec_501 of the code you will not offer any educational programs stating that t here are no workshops or other such activities planned at this time the activity you have clients conduct is to just answer questions in conjunction with intake and administration of your online fee based service clients use your software to generate loan modification documents you state that your software is self-directed and you only have one contact with most clients other references to educational activities were actually just training to use your software as part of your service agreement like the organization in solution plus clients develop an understanding of the cause of their financial problems or a plan to address their financial problems inc v commissioner you did not provide evidence that you help your methodology distinguishes you from the exempt_organizations in consumer credit counseling service of alabama inc v united_states and revrul_69_441 these exempt financial counseling organizations primarily informed the public on budgeting buying practices and the sound use of consumer credit unlike financial counseling that has been recognized as exempt your counseling sessions are not structured primarily to improve your clients’ understanding of their financial problems or their skills in solving them rather they are structured primarily to enable clients to use your fee based software to generate loan modification documents these activities then are not primarily offered to provide instruction or training useful to the individual and beneficial to the community within the meaning of sec_1_501_c_3_-1 of the regulations thus you have not demonstrated that you are operated exclusively for educational_purposes within the meaning of sec_501 of the code no exclusively charitable purposes your activities demonstrate that you do not operate exclusively for charitable purposes within the meaning of sec_501 of the code you stated that you serve all people in need of foreclosure consulting services helping people with incomes well above the median income level for the area does not provide relief to the poor and distressed within the meaning of sec_1_501_c_3_-1 of the regulations or serve any other purpose recognized as charitable accordingly you are unlike the organization described in revrul_69_441 which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed with respect to the fee based counseling and foreclosure intervention services you are unlike the organizations in consumer credit counseling service of alabama inc v united_states and revrul_69_441 because you charge fees for the majority of the services provided as noted in solution plus inc v commissioner p rimarily providing services for a fee ordinarily does not further charitable purposes thus you have not demonstrated that the provision of these services exclusively furthers charitable purposes within the meaning of sec_501 of the code you intend to make grants to child protection agencies and to humane societies however in your financial information there was no indication of any grants or similar amounts paid regardless such projected activity is insubstantial in relation to your non-exempt activity substantial non-exempt purpose - commerciality sec_1_501_c_3_-1 of the regulations provides that an organization does not qualify for exemption if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose a nonexempt purpose may be evidenced by activities that are conducted in a commercial manner or for a commercial purpose indeed in discerning whether an organization has a substantial nonexempt commercial purpose courts focus on a number of factors related to the nature of the activities and how an organization conducts its business including pricing policies funding sources and the organization’s competitiveness with and similarity to other commercial ventures a substantial part of your activities consists of benefitting private interests and thus serves a substantial nonexempt commercial purpose you conduct many of your activities which are normally carried on by commercial enterprises for a profit in the same commercial manner and in direct competition with commercial businesses like the organizations in easter house v united_states airlie foundation v commissioner and living faith inc v commissioner you provide access to software for a fee to your clients the services you provide are in direct competition with banks and other commercial firms that provide these services you failed to establish that the fees charged to provide your foreclosure intervention services entitle your clients to any educational programs or services beyond those that are offered by commercial firms furthermore you have not established that you provide these services on different terms at prices significantly below market or in any other way that deviates from normal commercial practice your finance structure also demonstrates that you operate for a substantial nonexempt commercial purpose you are unlike the exempt_organization described in consumer credit counseling service of alabama inc v united_states which received support from government and private_foundation grants contributions and assistance from labor agencies and the united way your revenue is almost exclusively from service fees while you indicated that you will fundraise and solicit government grants you have not applied for nor received any government grants and there is no evidence that you have received contributions or gifts from disinterested members of the public your funding is similar to that of the organization involved in the b s w group inc v commissioner decision that cited lack of solicitation of contributions and sole support from fees as factors disfavoring exemption the activities you identify as educational and charitable are merely incidental to your business of providing consulting services for a fee thus more than an insubstantial part of your activities are in furtherance of a nonexempt purpose in contravention of sec_1_501_c_3_-1 of the regulations accordingly your activities as well as the activities performed by your members evidence a substantial nonexempt commercial purpose inurement as required by sec_501 of the code and as specified in sec_1_501_c_3_-1 of the regulations an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals will inure to the benefit of your directors in the form of compensation you have failed to establish that the projected director compensation is reasonable therefore your net_earnings will inure to the benefit of your directors your net_earnings private benefit as described by sec_1_501_c_3_-1 of the regulations an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest you are controlled by a board_of directors composed of financial professionals without public participation of any kind this indicates that you are operated for the benefit of your directors rather than the public unlike the organization described in revrul_61_170 your operations substantially benefit your directors your board_of directors is composed entirely of persons who stand to gain financially from your organization’s activities unlike the organization in revrul_69_441 whose board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions you benefit by more than an insubstantial amount the private interests of your directors in solution plus inc v commissioner the tax_court found that an organization operated for private rather than public benefit when its directors like yours personally gained from the organization’s activities your operations substantially benefit g you will pay e which is owned by g of the m received from each client like the organization in american campaign academy v commissioner you are operated to benefit private interests more than incidentally you are not in compliance with sec_1_501_c_3_-1 of the regulations which assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the interrelationships between you and for-profit entities demonstrates a substantial non-incidental private benefit and a substantial non-exempt purpose similar to the operations of the organizations in international postgraduate medical foundation v commissioner and old dominion box co v united_states your payments to subcontractors such as e owned by g constitute a sufficient single non-exempt purpose which precludes exemption similar to the situation exemplified by the u s supreme court ruling in better business bureau of washington d c inc v united_states because your operations substantially benefit g you have not demonstrated that your operations serve a public rather than a private interest as required by sec_1_501_c_3_-1 of the regulations sec_501 of the code an organization that provides educational information on financial topics or financial counseling to homeowners who are at risk of foreclosure is providing credit_counseling_services within the meaning of sec_501 of the code an organization that engages in such activities as a substantial purpose must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 you do not meet the requirements of sec_501 even if these requirements had been met the operations of your organization do not meet the requirements of sec_501 sec_501 states that an exempt credit_counseling_organization must establish and implement a fee policy which requires that any fees charged to a consumer for services are reasonable and allows for the waiver of fees if the consumer is unable to pay in an attempt to clarify your fee waiver policy you were asked if you have or will refuse to provide services to a client due to the inability of the client to pay you stated that we will work with anyone that does not have the ability but we refuse to work with people that do not have the willingness to pay you did not explain how you determine if a client does not have a willingness to pay you charge clients m to access your foreclosure related software program you provided no evidence that the m fee was reasonable of your clients paid the full fee paid the discounted fee and paid no fee you provided no evidence that this discounted fee was reasonable you also do not advertise such policy anywhere on your website or in your promotional materials therefore you failed to establish that you have a fee waiver policy that complies with sec_501 of the code sec_501 of the code requires that credit counseling organizations must be governed by a board controlled by persons representing the broad interests of the public rather than by persons who benefit from the organization’s activities will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors' fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates accordingly you do not have a board that is controlled by persons who represent the broad interests of the public as required by sec_501 you also fail to meet the requirements of sec_501 and iii which generally specify the percentage of voting power that is allowed to be vested in financially interested persons all of the voting power of your board is vested in persons who as noted in sec_501 of the code an exempt credit_counseling_organization must receive no amount for providing referrals to others for debt_management_plan_services and pay no amount to others for obtaining referrals of consumers you pay lead fees to third parties for referrals as a consequence of these payments you do not comply with sec_501 of the code therefore had you established that you otherwise met the requirements of sec_501 of the code your failure to satisfy the requirements of sec_501 would prevent you from being exempt from taxation under sec_501 conclusion based on the facts and information provided you are not organized or operated exclusively for exempt purposes because you fail both the organizational and operational tests you are organized and operated for a substantial nonexempt purpose because you operate in a commercial manner any public purposes for which you may operate are only incidental to your primary nonexempt purpose you have not demonstrated that you do not allow your net_earnings to inure to private individuals you do not serve a public rather than a private interest because your operations substantially benefit g therefore you are not described in sec_501 of the code in addition you do not meet the requirements of sec_501 because you do not have an appropriate fee waiver policy or appropriate governance and you pay fees for referrals accordingly you do not qualify for exemption as an organization described in sec_501 of the internal_revenue_code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 appeal rights you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury i declare that i have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure pub
